The tenant, Simons, who was the defendant in an action of summary process brought by his landlord, the New Britain Trust Company, sought to defeat the latter's recovery of possession of the leased premises, by imposing upon it the obligations of a lease for an unexpired term of years, given to Simons during his tenancy under a prior letting, which prior letting was the only one which the Trust Company recognized. Such a long term lease, or agreement therefor, made in October, 1906, he set up in his answer, and attempted to establish by evidence. The evidence submitted rested entirely in parol, excepting only three letters sent by the Trust Company to Simons. Whether these letters be read independently or construed together, there can be found in them no statement of the term of the letting proposed or referred to, and no suggestion *Page 267 
of a term extending beyond March 1st, 1907. If, therefore, it be conceded that they have reference to a transaction had or consummated at the time stated, nothing can be learned from them which supports the contention of Simons, and he is driven to parol evidence to supply the omission in the writings of a sufficient statement of the all-important matter of length of term. The requirements of the statute of frauds were therefore not satisfied. Nichols
v. Johnson, 10 Conn. 192, 198; Devine v. Warner, 76 Conn. 229,233, 56 A. 562. It is immaterial that Simons set up the alleged long term lease by way of defense and not as the foundation of an action. A contract upon which the legislature says that no action may be maintained cannot be used to defeat a demand otherwise legal and just.Comes v. Lamson, 16 Conn. 246, 251; King v. Welcome, 5 Gray 41; Kelley v. Thompson, 181 Mass. 122,63 N.E. 332.
It is true that there is a recognized right in courts of equity to relax the strict application of the statute for the prevention of fraud. It is also generally held that part performance of an oral agreement may under proper conditions justify such relaxation. But the limits of this equitable power have been defined with care and precision.Andrew v. Babcock, 63 Conn. 109, 119, 26 A. 715; VanEpps v. Redfield, 69 Conn. 104, 109, 36 A. 1011; Verzier
v. Convard, 75 Conn. 1, 6, 52 A. 255. The present case was one before a tribunal having no equity jurisdiction, and it presented none of the conditions which are recognized as justifying equitable relaxation. Simons was in possession as the Trust Company's tenant when the alleged new letting was agreed upon, and no subsequent conduct of either of the parties appears which in any way suggests a new arrangement. Faton v. Whitaker, 18 Conn. 222, 230;Andrew v. Babcock, 63 Conn. 109, 122, 26 A. 715; Grant
v. Grant, 63 Conn. 530, 539, 29 A. 15; Van Epps v.Redfield, 69 Conn. 104, 109, 36 A. 1011; Verzier v. Convard,75 Conn. 1, 7, 52 A. 255.
Such being the case, the questions presented by the appeal *Page 268 
are purely academic. Whether the court's failure to charge as requested, or its charge and rulings, were or were not justified in law, the plaintiff in error could not have been harmed thereby.
   There is no error.
In this opinion the other judges concurred.